Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending.

AFCP 2.0
After final amendment submitted with the request will not be treated under AFCP 2.0. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure.

As per claim(s) 1-5, independent claim 1 has been amended to include “associated with an activated state for the SCell” and “from the dormant state”, which has not been previously considered and will require further search and consideration.

As per claim(s) 6-10, independent claim 6 has been amended to include “associated with an activated state for the SCell” which has not been previously considered and will require further search and consideration.

As per claim(s) 11-15, independent claim 11 has been amended to include “associated with an activated state for the SCell” and “from the dormant state”,which has not been previously considered and will require further search and consideration.

As per claim(s) 16-20, independent claim 16 has been amended to include “associated with an activated state for the SCell” which has not been previously considered and will require further search and consideration.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 11/30/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464